Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on October 19, 2020 is acknowledged.  Claims 1-16 are pending in the instant application.  

Election/Restrictions
Applicant elected without traverse Group IV (claim 11) drawn to a method for inducing immunity and elected with traverse SEQ ID NO:2 as the peptide in the reply filed October 19, 2020.   After further review, the election of species is hereby withdrawn. 
The restriction is deemed proper and is made FINAL in this office action.  Claims 1-10 and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Claim 11 is examined on the merits of this office action.


Claim Objection
Claim 11 is objected for the following informality: it is suggested that the limitation of “in the Sequence listing” in lines 6-7,  line 10 and (c) line 3 should be removed from the claim as any reference to a SEQ ID NO is assumed to be from the sequence listing and thus, not necessary.  
Furthermore, the limitation “or a full-length sequence in the amino acid sequence” should be replaced with –or of the amino acid sequence…-

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
Claim 11 claims “11. (Original) A method for inducing immunity, comprising administering, to a subject, at least one polypeptide having immunity-inducing activity and selected from the following polypeptides (a) to (d), or a recombinant vector comprising a polynucleotide encoding the polypeptide and capable of expressing said polypeptide in vivo: (a) a polypeptide consisting of 7 or more consecutive amino acids or a full-length sequence in the amino acid sequence represented by SEQ ID NO: 2, 4, 6, or 8 in the Sequence Listing; (b) a polypeptide consisting of an amino acid sequence obtained by deletion, substitution or addition of one or several amino acids in the amino acid sequence represented by SEQ ID NO: 2, 4, 6, or 8 in the Sequence Listing;  BIRCH, STEWART, KOLASCH & BIRCH, LLPETP/ETP/boApplication No.: NEWDocket No.: 1254-0610PUS1 Page 5 of 6 (c) a polypeptide consisting of an amino acid sequence having a sequence identity of 90% or more with the amino acid sequence represented by SEQ ID NO: 2, 4, 6, or 8 in the Sequence Listing; (d) a polypeptide comprising any of the polypeptides (a) to (c) as a partial sequence”.  The claims are broad with respect to peptide fragments encompassed my a)-d).  For example, SEQ ID NO:2 is a 204 amino acid sequence.  Any seven amino acid sequence of 204 amino acids encompasses a vast number of sequences with very different amino acid make-up.  Furthermore, a peptide having at least 90% sequence identity to SEQ ID NO:2 can have up to 20 amino acids different for the full length sequence. The possibilities are vast.  Regarding the term “immune inducing activity”, Applicant’s specification states “Here, the term "immunity-inducing activity" refers to an ability to induce immune cells secreting cytokines such as interferon in the living body.”
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number of peptides that meet the structural requirements encompassed by the claims are also able maintain the same functional properties of being immunogenic.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	In the instant case, Applicants examine the antitumor effects of MRAP2 (melanocortin 2 receptor accessory protein 2) via a DNA vaccine (see page 33, section (2) and page 34 section (3)).  Applicants further describe preparation of a recombinant vector expressing human MRAP2 in vivo (see page 34, section (4)); the antitumor effects of human MRAP2 by DNA vaccine (see page 36, section (6))
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes 9 peptides reduced to practice is not sufficient to exemplify the breadth of 
	Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
Applicants disclose the complete structure of full-length MRAP2.

	ii. Partial structure: 
	Applicants examine the antitumor effects of MRAP2 (melanocortin 2 receptor accessory protein 2) via a DNA vaccine (see page 33, section (2) and page 34 section (3)).  Applicants further describe preparation of a recombinant vector expressing human MRAP2 in vivo (see page 34, section (4)); the antitumor effects of human MRAP2 by DNA vaccine (see page 36, section (6))
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes 1 peptide reduced to practice is not sufficient to exemplify the breadth of the genus given that the only structural requirements is that is any 7 amino acid fragment of SEQ ID Nos:2, 4, 6 and 8.  One of ordinary skill in the art would not consider the peptide reduced to practice representative of the full scope of the claimed genus.  Applicants do not provide examples regarding any 
Applicant has failed to provide sufficient structure given the breadth of the genus, designing peptides that meet both the structural and functional characteristics of the instant claims is highly unpredictable.

	iii. Physical and/or chemical properties: 
The data in the specification does not suggest the physical basis for the claimed activity and therefore does not describe what structure is required of the peptide that would retain the ability to be immunogenic.  Understanding the physical basis for the claimed activity is critical to determining which of the peptides that meet the structural requirements of the genus also meet the functional requirements of the genus.
	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The specification fails to provide sufficient examples of fragments/variants (including substitutions, additions and truncations) of SEQ ID NOs: 2,4,6 and 8 with immunogenic activity. 
Regarding the prior art, little is known with regards the fragments and variants of MRAP2 and role/function of peptides of MRAP2.  Rouault (Molecular Basis of Disease, 1863, 2017, 2462-2467) teaches that “Until recently the physiological role of MRAP2 was unclear. As it is abundantly expressed in the hypothalamus and was known to interact with melanocortin receptors in-vitro, we investigated its impact onMC4R pharmacology and physiology”.  Rouault further teaches “The role of MRAP2 in MC4R signaling is also supported by recent genetic studies that identified non-synonymous mutations in theMRAP2 gene of obese patients. In particular the mutation MRAP2-Q174R, detected in an individual with extreme obesity but not in control subjects, was reported to have lost its potentiating effect onMC4R 
Taken as a whole, the structure/function relationship regarding the peptides encompassed by the instant claims and the desired property of eliciting an immune response is not sufficiently described.  As a result, it is impossible to predict, based on the specification, what peptides would have immunogenic properties.

v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art.  Where the specification fails to provide description is in the structure of the adhesive molecule to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless peptides that meet the structural requirements of the claims would also have the same functional properties being immunogenic.
The Applicant’s specification provides no guidance as to what peptides/amino acids would be immunogenic.  
Conclusion

In conclusion, only SEQ ID Nos:2, 4, 6 and 8 and the C-terminal peptide disclosed in the art, satisfy the written description requirements of 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 “(d)” claims “a polypeptide comprising any of the polypeptide of (a) to (c) as a partial sequence” This limitation is confusing and is internally inconsistent within claim 11.  First, (a)-(d) all recite “consisting” language regarding the peptide and thus, cannot be embedded within a larger sequence.  However, the “comprising” language of “(d)” suggest that the peptides of (a)-(d) are open and can be embedded within a larger sequence.  A peptide as described a)-d) cannot be closed and open at the same time.  Furthermore, the term “as a partial sequence” is confusing and it is unclear what Applicants are claiming.  There is no explanation or guidance within the specification as to what is meant by “as a partial sequence” and what the sequence is a partial sequence of.  Taken, together, one cannot determine the metes and bounds of claim 11 due to (d) raising ambiguity issues.  For examination purposes, (d) is being interpreted as open and a peptide comprising any one of a)-d) but not the full-length sequence of SEQ ID Nos2, 4, 6 or 8. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (Queen Mary University of London, Centre for Endocrinology, William Harvey Research Institute, Electronic Thesis, 2009).
KLLENKPVSQTSRTDLD (fragment derived from Rat MRAP2) for promoting an immune response in a rabbit (a subject) for antibody production (see page 88, section 2.8, 2.81 and page 90, section 2.8.3).  The peptide of Chan meets the limitations of instant claim 11 (d) wherein the peptide consists of an amino acid sequence obtained but substitution of two amino acids of instant SEQ ID NO:8 (Mouse MRAP2) and is a partial sequence (a fragment of SEQ ID NO:8).    Chan discloses use of the peptide for generating antibodies thus meeting the limitations of the peptide having immunity inducing activity (see pages 90, bottom paragraph into page 91).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chan (Queen Mary University of London, Centre for Endocrinology, William Harvey Research Institute, Electronic Thesis, 2009).
Chan teaches a method of injecting the peptide KLLENKPVSQTSRTDLD (fragment derived from Rat MRAP2) for promoting an immune response in a rabbit (a subject) for antibody production (see page 88, section 2.8, 2.81 and page 90, section 2.8.3).  The peptide of Chan meets the limitations of instant claim 11 (d) wherein the peptide consists of an amino acid sequence obtained but substitution of two amino acids of instant SEQ ID NO:8 (Mouse MRAP2) and is a partial sequence (a fragment of SEQ ID NO:8).    Chan discloses use of the peptide for generating antibodies thus meeting the limitations of the peptide having immunity inducing activity (see pages 90, bottom paragraph into page 91).
Chan is silent to using the human MRAP2-C sequence (which VLETKPLSQTSHKDLD, see figure 2.3, page 89 of Chan and is derived from instant SEQ ID NO:2) as the immunogenic peptide for promoting antibody production. 
However, Chan does teach examining MRAP2 in human and Rat tissues (see page 105, section 3.2.1 and page 108, section 3.3.1.1).  
It would have been obvious before the effective filing date of the claimed invention to use the MRAP2-C sequence from human for generation of antibodies.  One of ordinary skill in the art would have been motivated to do so given that antibodies generated from the human antigenic peptide will be more specific for detection of the protein in human tissues.  There is a reasonable expectation of success given that Chan teaches of the human MRAP2-C sequence and antibodies raised against a human antigenic peptide will specificity for human MRAP2 protein.  Furthermore, it would have been obvious to try using the MRAP2-C from human for raising antibodies against human MRAP2 or other species with sequence similarity.  
KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
It would be obvious to try using human MRAP2-C as the antigenic peptide of Chan for raising antibodies against Human MRAP2 given that it is known in the art for that purpose.  Thus, use of human MRAP2-C as a suitable antigenic peptide is  “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.
The peptide of Chan comprising human MRAP2-C meets the limitations of instant claim 11 (d) wherein the peptide consists of an amino acid sequence obtained but substitution of one amino acid (lysine at the N-terminus) of instant SEQ ID NO:2 (human MRAP2) and is a partial sequence (a fragment of SEQ ID NO:2).    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 of copending Application No. 16/088727 (co-pending reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A method for inducing immunity, comprising administering, to a subject, at least one polypeptide having immunity-inducing activity and selected from the following polypeptides (a) to (d), or a recombinant vector comprising a polynucleotide encoding the polypeptide and capable of expressing said polypeptide in vivo: (a) a polypeptide consisting of 7 or more consecutive amino acids or a full-length sequence in the amino acid sequence represented by SEQ ID NO: 2, 4, 6, or 8 in the Sequence Listing; (b) a polypeptide consisting of an amino acid sequence obtained by deletion, substitution or addition of one or several amino acids in the amino acid sequence represented by SEQ ID NO: 2, 4, 6, or 8 in the Sequence Listing;  BIRCH, STEWART, KOLASCH & BIRCH, LLPETP/ETP/boApplication No.: NEWDocket No.: 1254-0610PUS1 Page 5 of 6 (c) a polypeptide consisting of an amino acid sequence having a sequence identity of 90% or more with the amino acid sequence represented by SEQ ID NO: 2, 4, 6, or 8 in the Sequence Listing; (d) a polypeptide comprising any of the polypeptides (a) to (c) as a partial sequence” (see claim 8, SEQ ID Nos. 2, 4, 6 and 8 are human, cat, dog and mouse MRAP2).
Co-pending AN 16/088727 claims “A method for treating and/or preventing a cancer, which comprises administering, to a subject, an antibody or fragment thereof having an immunological reactivity with an MRAP2 protein having the amino acid sequence shown in SEQ ID NO: 2, 4, 6, or 8 or an amino acid sequence having 80% or more sequence identity with the amino acid sequence, or with a fragment of the MRAP2 protein comprising 7 or more consecutive amino acids” (see claim 11).  Co-pending AN 16/088727 teaches administering the same peptides of the instant claims (SEQ ID Nos:2, 4, 6 and 8) to a subject, and thus, the result of inducing immunity would inherently be achieved by practicing the method of Co-pending AN 16/088727.  Claims 11-17 are anticipatory over instant claim 11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654